IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20942
                          Summary Calendar



CHARLES B. WILLIAMS,

                                         Plaintiff-Appellant,

versus

M. LOPEZ,

                                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-99-CV-3477
                         --------------------
                          September 30, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Prisoner Charles B. Williams appeals the district court’s

dismissal of his pro se, in forma pauperis 42 U.S.C. § 1983

complaint as barred by the statute of limitations.         A district

court may dismiss a civil rights complaint sua sponte under 18

U.S.C. § 1915 when the complaint demonstrates that the claims

asserted are barred by the applicable statute of limitations.1


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         Moore v. McDonald, 30 F.3d 616, 620 (5th Cir. 1994).
This       litigation    is   governed       by       the   Texas   personal      injury

limitations period, which is two years, and federal law determines

when the cause of action accrued.2

       Williams’ cause of action accrued, at the latest, in June

1997, when he knew or had reason to know of the injury which forms

the basis of his complaint.3                 Since Williams did not file his

complaint within two years of June 1997, the district court did not

abuse its discretion in dismissing Williams’ complaint as barred by

the statute of limitations.4

       For purposes of the “three-strikes” provision of 28 U.S.C.

§ 1915(g), Williams had one strike prior to this proceeding.                           The

district court’s dismissal of Williams’ complaint counts as an

additional strike, and this dismissal counts as a third strike.5

Accordingly, Williams is warned that he may not proceed in forma

pauperis      in   any    civil     action       or   appeal   filed    while     he    is

incarcerated       or    detained    in   any     facility     unless   he   is    under

imminent danger of serious physical injury.6


       2
            Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993).

       3
        See Piotrowski v. City of Houston, 51 F.3d 512, 516 (5th
Cir. 1995).
       4
            See Moore, 30 F.3d at 620 (5th Cir. 1994).

       5
            See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996).
       6
            See 28 U.S.C. § 1915(g).


                                             2
     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.   See 5th

Cir. R.42.2.




                               3